USCA1 Opinion

	




          June 18, 1996                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 96-1051                                     UNITED STATES,                                      Appellee,                                          v.                                   MAURICIO HENAO,                                A/K/A NELSON RAMIREZ,                                Defendant, Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF RHODE ISLAND                    [Hon. Ronald R. Lagueux, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                                Selya, Cyr and Boudin,                                   Circuit Judges.                                   ______________                                 ____________________            William V. Devine, Jr. on brief for appellant.            ______________________            Sheldon Whitehouse,  United  States Attorney,  Margaret E.  Curran            __________________                             ___________________        and  Stephanie S. Browne, Assistant  United States Attorneys, on brief             ___________________        for appellee.                                 ____________________                                 ____________________                 Per  Curiam.   After  a careful  review of  the parties'                 ___________            briefs  and  the record,  we find  no  reason to  reverse the            mandatory  minimum sentence  imposed  by the  district  court            under  21 U.S.C.    841(b)(1)(B).   The district  court found            that  the  defendant was  not  entitled  to relief  from  the            mandatory  minimum sentence  because  he  had not  truthfully            provided  to  the  government  all  the  information  he  had            concerning the offenses.  See 18 U.S.C.   3553(f); U.S.S.G.                                        ___            5C1.2.  That determination is supported by the applicable law            and the information presented at the sentencing hearing.                 In   his  last-minute  letter  to  the  government,  the            defendant acknowledged  that the drug transaction occurred in            his  apartment but,  claiming his  co-defendant obtained  the            drugs,  disclaimed any  knowledge of  where the  cocaine came            from.   But,  in  addition to  the  kilogram offered  in  the            transaction,  the defendant's  apartment contained  two other            caches  of cocaine.   Further, there were  other indicia that            the  defendant  was a  professional  drug  dealer (the  large            amount paid by the  defendant to enter the  country illegally            to take a low-paying job; defendant's possession of a beeper;            and defendant's significant role in the transaction).                 Accordingly, the district  judge was  fully entitled  to            conclude that  the defendant's role  was not, as  he claimed,            that  of a  mere middle man  in one transaction  and that the            defendant,  if he had wanted,  could have told the government                                         -2-            more about the origins of the cocaine and the workings of the            operation.  Defendant  bore the burden to persuade  the court            that the safety valve conditions  had been met, United States                                                            _____________            v. Montanez, 82 F.3d 520, 523 (1st Cir. 1996); and, reviewing               ________            the district court's contrary  decision under the clear error            standard, id., we have no basis for overturning  the district                      ___            court's  decision  or any  reason  to  reach the  alternative            finding that the defendant  is disqualified from safety valve            relief as a "manager."                 Affirmed.  Loc. R. 27.1.                 ________                                         -3-